                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE

KENNY CLYDE HOMER BEVARD,        :   CIV. NO. 21-2410 (RMB)
                                 :
               Petitioner        :
     v.                          :   MEMORANDUM AND ORDER
                                 :
                                 :
THOMAS BERGAMI, WARDEN,          :
                                 :
               Respondent        :
______________________________

     This matter comes before the Court upon Petitioner’s motion

to appoint counsel (Dkt. No. 4) and motion for an extension of

time to file a reply brief (Dkt. No. 5) in this habeas proceeding

under 28 U.S.C. § 2241, where Petitioner challenges the Bureau of

Prison’s calculation of his sentence. For good cause shown, the

Court will grant Plaintiff’s motion for an extension of time to

file a reply brief, but the Court will deny Petitioner’s motion

for appointment of counsel for the reasons discussed below.

     “There is no ‘automatic’ constitutional right to counsel in

a federal habeas corpus proceeding.” Reese v. Fulcomer, 946 F.2d

247, 263 (3d Cir. 1991) (citing Morrison v. Duckworth, 898 F.2d

1298, 1300–01 (7th Cir. 1990); Hooks v. Wainwright, 775 F.2d 1433,

1438 (11th Cir. 1985), cert. denied, 479 U.S. 913 (1986)). Pursuant

to 18 U.S.C. § 3006A(a)(2)(B),

          Whenever the United States magistrate judge or
          the court determines that the interests of
          justice so require, representation may be
          provided for any financially eligible person
          who … (B) is seeking relief under section
          2241, 2254, or 2255 of title 28.
Before appointing counsel, “the district court must first decide

if the petitioner has presented a nonfrivolous claim and if the

appointment of counsel will benefit the petitioner and the court.”

Reese v. Fulcomer, 946 F.2d 247, 263–64 (3d Cir. 1991). Petitioner

has presented a nonfrivolous claim.

      “Factors influencing a court's decision” to appoint counsel

in a habeas case “include the complexity of the factual and legal

issues in the case, as well as the pro se petitioner's ability to

investigate facts and present claims.” Id. at 264 (quoting Battle

v. Armontrout, 902 F.2d 701, 702 (8th Cir. 1990)). Petitioner has

adequately presented the factual and legal issues in his petition,

and an evidentiary hearing is unnecessary to determine the issues

presented. Petitioner explained that he is seeking assistance with

obtaining documents from his state criminal defense attorney to

use   in   support   of   his   reply       brief.   Because   Petitioner   has

demonstrated his ability to investigate and present his case, the

Court finds it is not in the interest of justice to appoint

counsel, but will extend time for Petitioner to obtain documents

and complete his reply brief.

      IT IS therefore on this 24th day of May 2021,

      ORDERED that Petitioner’s motion for appointment of counsel

(Dkt. No. 4) under 18 U.S.C. § 3006A is DENIED; and it is further

      ORDERED that Petitioner’s motion for an extension of time

(Dkt. No. 5) to file a reply to Respondents’ answer to his petition

under 28 U.S.C. § 2241 is GRANTED; Petitioner may file a reply
                                        2
brief on or before July 24, 2021; and it is further

     ORDERED that the Clerk shall serve a copy of this Memorandum

and Order on Petitioner by regular U.S. mail.



                              s/Renée Marie Bumb
                              RENÉE MARIE BUMB
                              United States District Judge




                                3
